Title: From George Washington to Lafayette, 8 October 1797
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



My dear Sir,
Mount Vernon 8th Octr 179[7]

This letter will, I hope and expect, be presented to you by your Son, who is highly deserving of such Parents as you and your amiable Lady.
He can relate, much better than I can describe, my participation in your sufferings—my solicitude for your relief—the measures I adopted (though ineffectually) to facilitate your liberation from an unjust & cruel imprisonment—and the joy I experienced at the news of its accomplishment. I shall hasten therefore to congratulate you—and be assured no one can do it with more cordiality—with more sincerity—or with greater affection—on the restoration of that liberty which every act of your life entitles you to the enjoyment of—and I hope I may add, to the uninterrupted possession of your Estates, and the confidence of your Country. The re-possession of these things, though they cannot compensate for the hardships you have endured, may, nevertheless soften the painful remembrance of them.
From the delicate and responsible situation in which I stood as a public officer—but more especially from a misconception of the manner in which your son had left France (till explained in a personal interview with himself) he did not come immediately into my family on his arrival in America, tho’ he was assured in the first moments of it, of my protection and support.
His conduct, since he first set his feet on American ground, has been exemplary in every point of view—such as has gained him the esteem, affection & confidence of all who have had the pleasure of his acquaintance. His filial affection & duty, and his ardent desire to embrace his parents and Sisters in the first moments of their releasement, would not allow him to await the authentic account of this much desired event; but at the sametime that I suggested the propriety of this, I could not withhold my assent to the gratification of his wishes, to fly to the arms of those whom he

holds most dear; persuaded as he is, from the information he has received, that he shall find you all in Paris.
Mr Frestal has been a true Mentor to George. No Parent could have been more attentive to a favourite Son; and he richly merits all that can be said of his virtues—of his good sense—and of his prudence. Both your son and him carry with them the vows, and regrets of this family, and of all who know them. And you may be assured that you yourself never stood higher in the affections of the People of this country than at the present moment.
With what concerns myself, personally, I shall not take up your time; further than to add, that I have once more retreated to the shades of my own Vine and Fig tree, where I shall remain with best vows for the prosperity of that country for whose happiness I have toiled many years, to establish its Independence—Constitution—& Laws—and for the good of mankind in general, until the days of my sojournment, wh[ic]h cannot be many, are accomplished.
Having bid a final adieu to the walks of public life, and meaning to withdraw myself from the Politics thereof, I shall refer you to Mr Frestal & George, who (at the sametime that they have, from prudential considerations, avoided all interference in the Politics of the Country) cannot have been inattentive observers of what was passing among us, to give you a general view of our situation, and of the party, which in my opinion, has disturbed the Peace & tranquillity of it. And with sentiments of the highest regard for you, your lady & daughters, and with assurances that, if inclination or events should induce you, or any of them, to visit America, no person in it would receive you with more cordiality and affection than Mrs Washington and myself would do—both of us being most Sincerely & Affectionately attached to you & admirers of them. Yours ever

Go: Washington

